Citation Nr: 1643319	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  12-09 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left hip disability, to include as secondary to a lumbar spine arthritis or right knee bursitis is denied.

2.  Entitlement to service connection for a right knee disability, to include instability and arthritis, as secondary to right knee bursitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967 with subsequent service in the National Guard and the United States Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a   December 2011 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2012, the Veteran testified at an RO hearing before a decision review officer (DRO) in Lincoln, Nebraska.  In October 2013, the Veteran presented sworn testimony during a Travel Board hearing in Lincoln, Nebraska, which was chaired by the undersigned Veteran's Law Judge.  Both transcripts are associated with the file.

In November 2014, the Board remanded the issues of service connection for hip disability and right knee instability for additional development to include a VA examination.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required with respect to the right knee claim.  In this regard, the Board notes that service connection is in effect for bursitis of the right knee.  While the Veteran has expressly sought service connection for "instability" of the right knee the record also demonstrates arthritis.  Generally, a claim should be construed broadly and not be limited to a specific label or diagnosis.   Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacteruzed the claim to include any disorder of the right knee not presently service-connected.  

The record contains an opinion finding no instability of the right knee.  To this point, the record contains no opinion addressing the relationship between right knee arthritis and the service-connected lumbar arthritis and/or the right knee bursitis.  This must be accomplished on remand. 

Because the the VA medical opinion in March 2013 attributed the left hip disability to arthritic changes, particularly in the knees, this issue is deemed inextricably intertwined with the right knee claim on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional treatment for his right knee.  After obtaining any necessary release forms, request such records and add them to the claims file.  

2. Arrange for an orthopedist to review the record and respond to the following questions:

(a)  Does the Veteran's right knee arthritis involve any symptoms that are distinct and separation from his bursitis symptoms?  If so, please identify such symptoms. 

(b)  Is it at least as likely as not that the currently diagnosed right knee arthritis is related to the Veteran's active service?	

(c)  Is it at least as likely as not that the currently diagnosed right knee arthritis is proximately due to the service-connected lumbar arthritis?  If not, is it at least as likely as not that the currently diagnosed right knee arthritis has been aggravated (permanently worsened beyond its natural progression) by the service-connected lumbar arthritis?  If aggravation is found, please identify the baseline level of disability prior to such aggravation or explain why this cannot be done.

(d)  Is it at least as likely as not that the currently diagnosed right knee arthritis is proximately due to the service-connected right knee bursitis?  If not, is it at least as likely as not that the currently diagnosed right knee arthritis has been aggravated (permanently worsened beyond its natural progression) by the service-connected right knee bursitis?  If aggravation is found, please identify the baseline level of disability prior to such aggravation or explain why this cannot be done.

3. Thereafter, readjudicate the claims in light of all the evidence of record. If the benefit sought on appeal remains denied, a fully responsive supplemental statement of the case should be furnished to the Veteran and he should be afforded a reasonable opportunity for response.


The Veteran has the right to submit additional evidence and argument on the  matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




